DETAILED ACTION
The instant application having Application No. 17/028392 filed on 09/22/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Won S. Yoon (Registration # 71058) on 01/27/2022.

In the claim
1. (Currently Amended) A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving a first synchronization signal block (SSB);
receiving a second SSB;
detecting a first demodulation reference signal (DMRS) sequence for a first physical broadcast channel (PBCH) included in the first SSB; and
detecting a second DMRS sequence for a second PBCH included in the second SSB,
wherein, based on that a first operation value related to a first index of the first DMRS sequence and a second operation value related to a second index of the second DMRS sequence are identical, an index of the first SSB and an index of a second SSB are identical, and
wherein the method further comprises performing initial access with a base station (BS) based on (i) one of the first DMRS sequence and the second DMRS sequence and (ii) the first SSB and the second SSB.

2. (Canceled)

3. (Previously presented) The method of claim 1, 
wherein the first operation value and the second operation value are result values of a modulo operation for the first index and the second index, respectively.

4. (Previously presented) The method of claim 1, 
wherein a number of candidate positions for the first SSB and the second SSB and a number of bits for a PBCH payload of the first PBCH and a PBCH payload of the second PBCH are determined differently based on a subcarrier spacing (SCS).

5. (Currently Amended) The method of claim 4, 
wherein based on [[that ]]the SCS being 15kHz, the number of bits for the PBCH payload of the first PBCH and the PBCH payload of the second PBCH is 1, and 
wherein based on [[that ]]the SCS being 30kHz, the number of bits[[ bit]] for the PBCH payload of the first PBCH and the PBCH payload of the second PBCH is 2. 

6. (Currently Amended) The method of claim 1, wherein the first DMRS sequence and the second DMRS sequence are detected by blind-detection by 
wherein a PBCH payload of the first PBCH is decoded based on the first DMRS sequence, and wherein a PBCH payload of the second PBCH is decoded based on the second DMRS sequence.  

7. (Canceled) 



9. (Currently Amended) A user equipment (UE) configured to operate in a wireless communication system, the UE comprising:
at least one radio frequency (RF) module;
at least one processor; and
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 
receiving a first synchronization signal block (SSB);
receiving a second SSB;
detecting a first demodulation reference signal (DMRS) sequence for a first physical broadcast channel (PBCH) included in the first SSB; and
detecting a second DMRS sequence for a second PBCH included in the second SSB,
wherein, based on that a first operation value related to a first index of the first DMRS sequence and a second operation value related to a second index of the second DMRS sequence are identical, an index of the first SSB and an index of a second SSB are identical, and
wherein the operations further comprise performing initial access with a base station (BS) based on (i) one of the first DMRS sequence and the second DMRS sequence and (ii) the first SSB and the second SSB.

10. (Canceled) 

11. (Currently Amended) A base station (BS) configured to operate in a wireless communication system, the BS comprising:
at least one radio frequency (RF) module;
at least one processor; and

performing a first channel access procedure (CAP) for transmission of a first synchronization signal block (SSB); and
transmitting the first SSB to a user equipment (UE) based on the first CAP, 
performing a second CAP for transmission of a second synchronization signal block (SSB); and
transmitting the second SSB to the UE based on the second CAP, and
wherein the first SSB includes a first physical broadcast channel (PBCH) and the second SSB includes a second PBCH,
wherein, based on that a first operation value related to a first index of a first demodulation reference signal (DMRS) sequence for the first PBCH and a second operation value related to a second index of a second DMRS sequence for the second PBCH are identical, an index of the first SSB and an index of a second SSB are identical, and
wherein the operations further comprise providing initial access to the UE based on (i) one of the first DMRS sequence and the second DMRS sequence and (ii) the first SSB and the second SSB.

12. (Previously presented) The BS of claim 11, wherein the operations further comprise: 
transmitting the first SSB to the UE at one of a plurality of candidate positions available for transmission of the first SSB based on the first CAP.

13. (New) The BS of claim 11, 
wherein the first operation value and the second operation value are result values of a modulo operation for the first index and the second index, respectively.

14. (New) The BS of claim 11, 
wherein a number of candidate positions for the first SSB and the second SSB and a number of bits for a PBCH payload of the first PBCH and a PBCH payload of the second PBCH are determined differently based on a subcarrier spacing (SCS).

15. (New) The BS of claim 14, 
wherein based on the SCS being 15kHz, the number of bits for the PBCH payload of the first PBCH and the PBCH payload of the second PBCH is 1, and 
wherein based on the SCS being 30kHz, the number of bits for the PBCH payload of the first PBCH and the PBCH payload of the second PBCH is 2. 

16. (New) The BS of claim 11, 
wherein the first operation value and the second operation value are result values of a modulo operation for the first index and the second index, respectively.

17. (New) The UE of claim 9, 
wherein a number of candidate positions for the first SSB and the second SSB and a number of bits for a PBCH payload of the first PBCH and a PBCH payload of the second PBCH are determined differently based on a subcarrier spacing (SCS).

18. (New) The UE of claim 17, 
wherein based on the SCS being 15kHz, the number of bits for the PBCH payload of the first PBCH and the PBCH payload of the second PBCH is 1, and 
wherein based on the SCS being 30kHz, the number of bits for the PBCH payload of the first PBCH and the PBCH payload of the second PBCH is 2. 

19. (New) The UE of claim 9, wherein the first DMRS sequence and the second DMRS sequence are detected by blind-detection by the UE, and
wherein a PBCH payload of the first PBCH is decoded based on the first DMRS sequence, and wherein a PBCH payload of the second PBCH is decoded based on the second DMRS sequence.  

20. (New) The UE of claim 9, wherein the first SSB is received at one of a plurality of candidate positions available for transmission of the first SSB in an unlicensed band. 


Allowable Subject Matters
Claims 1, 3-6, 8-9, 11-20 are allowed (renumbered as claims 1-17). Claims 2, 7, 10 are cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 9 and 11 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 9 and 11. Claims 3-6, 8, 12-16-20 are also allowed since they depend on claims 1, 9 and 11 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463